Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Investor Certificateholders' Monthly Statement Discover Card Master Trust I Series 2007-CC Monthly Statement Distribution Date: October 15, 2008 Month Ending: September 30, 2008 Pursuant to the Series Supplement dated as of July 26, 2007 relating to the Amended and Restated Pooling and Servicing Agreement dated as of November 3, 2004, as amended, by and between Discover Bank and U.S. Bank National Association, as Trustee (the "Pooling and Servicing Agreement") the Trustee is required to prepare certain information each month regarding current distributions to investors and the performance of the Discover Card Master Trust I (the "Master Trust"). We have set forth below this information and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. Capitalized terms used in this report without definition have the meanings given to them in the Pooling and Servicing Agreement and the Series Supplement. The Pooling and Servicing Agreement and the Series Supplement were filed with the Securities and Exchange Commission as follows: Pooling and Servicing Agreement As Exhibit 4.2 to the Current Report on Form 8-K filed on October 29, 2004 under file number 000-23108, as amended. Series Supplement As Exhibit 4.3 to the Current Report on Form 8-K filed on July 27, 2007 under file number 333-141703-02. 1 1. Principal Receivables for September, 2008 Beginning Balances Ending Balances (a) Aggregate Investor Interest (including Series $28,296,587,000.00 $28,296,587,000.00 2007-CC Investor Interest) Seller Interest $10,336,910,815.94 $12,248,311,194.09 Total Master Trust $38,633,497,815.94 $40,544,898,194.09 (b) Group One Investor Interest $28,296,587,000.00 $28,296,587,000.00 (c) Group One Investor Interest for Interchange Series $24,349,217,000.00 $24,349,217,000.00 (d) Series 2007-CC Investor Interest $7,865,000,000.00 $7,865,000,000.00 (e) Total Master Trust # of Accounts (f) Minimum Principal Receivables Balance at the end of month $30,426,437,634.41 (g) Amount by which Master Trust Principal Receivables Exceeded $10,118,460,559.68 the Minimum Principal Receivables Balance at the end of month (h) Percentage of the Principal Receivables that reflect Seller Interest 30.21% 2. Allocation Percentages at the beginning of September, 2008 (after giving effect to any increases in the Aggregate Investor Interest or the Series 2007-CC Investor Interest occurring during the month) (a) Series 2007-CC Finance Charge Collections Allocation Percentage 20.3580% (b) Series 2007-CC Principal Collections Allocation Percentage 20.3580% (c) Series 2007-CC Charge-Off Allocation Percentage 20.3580% (d) Series 2007-CC Interchange Allocation Percentage 20.3580% 2 3. Allocation of Receivables and other amounts collected during September, 2008 Finance Charge Collections Principal Collections Interchange (a) Allocation between Investors and Seller: Aggregate Investor Allocation $387,034,178.14 $5,088,500,770.47 $65,089,257.54 (including Series 2007-CC Allocation) Seller Allocation $141,386,295.57 $1,858,864,965.92 $38,184,239.58 (b) Group One Allocation $387,034,178.14 $5,088,500,770.47 $65,089,257.54 (c) Series 2007-CC Allocation $107,575,840.03 $1,414,344,716.61 $21,024,418.54 (d) Reallocation to Series 2007-CC from $0.00 $0.00 $0.00 Other Series (e) Reallocation from Series 2007-CC to $0.00 $0.00 $0.00 Other Series (f) Group One Portfolio Yield as an annualized percentage 15.58% N/A N/A of the Aggregate Investor Interest (FCC yield excludes principal recoveries) (g) Series 2007-CC Portfolio Yield as an annualized 15.58% N/A 3.21% percentage of the Series Investor Interest (FCC yield excludes principal recoveries) (h) Principal Collections as a monthly percentage of Master Trust Receivables 17.75% at the beginning of September, 2008 (i) Finance Charge Collections as a monthly percentage of Master Trust Receivables 1.35% at the beginning of September, 2008 (j) Total Collections as a monthly percentage of Master Trust Receivables 19.11% at the beginning of September, 2008 (k) Interchange as a monthly percentage of Master Trust Receivables 0.26% at the beginning of September, 2008 (l) Total Collections and Interchange as a monthly percentage of Master Trust Receivables 19.37% at the beginning of September, 2008 (m) Trust Collections deposited for the month Prior Month September, 2008 $426,124,409.66 $421,322,655.31 4. Investor Charged-Off Amount Cumulative Reductions in Series Investor Interests Due to September, 2008 Investor Charged-Off Amounts (a) Group One $ 148,736,789.35 $0.00 (b) Series 2007-CC $ 41,341,271.57 $0.00 (c) As an annualized percentage of 6.31% N/A Principal Receivables at the beginning of September, 2008 3 5. Investor Monthly Servicing Fee payable to Discover Bank on this Distribution Date (a) Group One $47,160,978.33 (b) Series 2007-CC $13,108,333.33 6. Delinquency Summary Master Trust Receivables Outstanding at the end of September, 2008 $41,071,136,591.13 Number of Delinquent Amount Percentage of Ending Payment Status Delinquent Accounts Ending Balance Receivables Outstanding 30-59 Days $525,767,985.39 1.28% 60-89 Days $377,913,808.34 0.92% 90-119 Days $306,550,514.25 0.75% 120-149 Days $276,948,647.36 0.67% 150-179 Days $251,766,655.88 0.61% 180+ Days 0 $0.00 0.00% Total $1,738,947,611.22 4.23% 7. Investor Principal Charge-Offs on this Distribution Date Amount Rate (a) Gross Charge-offs (rate shown as an annualized percentage of Investor $148,736,789.35 6.31% Principal Receivables at the beginning of September, 2008) (b) Recoveries (rate shown as an annualized percentage of Investor $19,609,139.17 0.83% Principal Receivables at the beginning of September, 2008) (c) Net Charge-offs (rate shown as an annualized percentage of Investor $129,127,650.18 5.48% Principal Receivables at the beginning of September, 2008) U.S. Bank National Association as Trustee By Vice President The Discover Card Master Trust I is required to maintain Principal Receivables greater than or equal to the Minimum Principal Receivables Balance. The Minimum Principal Receivables Balance is generally calculated by dividing the Investor Interest by 93%. If the Principal Receivables in the Master Trust are less than the Minimum Principal Receivables Balance, and Discover Bank fails to assign sufficient Receivables to eliminate the deficiency, then an amortization event would occur. This would also cause an early redemption event for the notes issued by Discover Card Execution Note Trust. Only the portion of Master Trust Collections required to be deposited under the Master Trust's Required Daily Deposit provisions will typically be deposited in the Master Trust Collections Account each month, and these required amounts may vary markedly from month to month depending on whether any Investor Certificates or Notes are maturing on the following distribution date (in which case additional Principal Collections are retained in such account). Accordingly, the amount deposited in the account is not meaningful as an indicator of Master Trust performance. For purposes of allocations to investors, all recoveries are treated as Finance Charge Collections and are included as such in Item 3 above. 4
